Citation Nr: 0518206	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-00 417A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as 10 percent disabling from August 
16, 2001.

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus with onychomycosis, evaluated as 20 percent 
disabling from July 9, 2001.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from August 1958 to February 1980.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

It is noted that the appellant appealed the initial 10 and 20 
percent ratings that were assigned to the hearing loss and 
diabetes mellitus, respectively, after service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Thus, the issues are as 
set out on the title page.

The Board notes that, in his June 2002 Notice of Disagreement 
(NOD), the appellant requested a personal hearing at the RO.  
Thereafter, in his January 2003 VA Form 9, the appellant 
requested a Board hearing.  The appellant's representative 
withdrew the RO hearing request in a written statement 
submitted in February 2005.  The requested Board hearing was 
scheduled for April 11, 2005.  On that date, the appellant 
cancelled in writing his request for a Board hearing.  
Accordingly, his hearing requests have effectively been 
withdrawn.  See 38 C.F.R. § 20.704(e).

(The issues of entitlement to a higher initial evaluation for 
diabetes and entitlement to service connection for 
hypertension and chronic obstructive pulmonary disease (COPD) 
are addressed in the remand portion of the decision below.)




FINDINGS OF FACT

1.  The appellant's right ear hearing loss is manifested by 
Level II hearing acuity.

2.  The appellant's left ear hearing loss is manifested by 
Level VIII hearing acuity.

3.  Vertigo is not currently shown by objective evidence.

4.  The veteran experiences refractive error (myopia and 
presbyopia) and there is no evidence of any eye injury or 
disease during service that caused the refractive error.

5.  Bilateral cataracts are not shown to have begun during 
service; nor does the competent evidence show that any right 
or left eye disorder is related to any in-service occurrence 
or event.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 4.85, Table VI 
and Table VII, 4.86, Diagnostic Code 6100 (2004); Fenderson 
v. West 12 Vet. App. 119 (1999).

2.  The appellant does not have vertigo that is the result of 
disease or injury incurred in or aggravated by active 
military service or that is proximately due to, or the result 
of, his service-connected hearing loss or tinnitus.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).

3.  The appellant does not have disability manifested by 
vision loss that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Hearing Loss

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held, in Fenderson v. West, 12 Vet. 
App. 119 (1999), that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In that regard, the Board notes that the 10 percent rating at 
issue in this case has been in effect since the effective 
date of veteran's grant of service connection for bilateral 
hearing loss.  The issue before the Board then is taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a current increase is in 
order.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of August 
16, 2001.  On the VA audiometric evaluation conducted in 
March 2002, pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
60
75
75
59
Left
50
75
75
70
68

Speech recognition ability was 92 percent in the right ear 
and 58 percent in the left ear.  

These findings result in a corresponding designation of Level 
II hearing acuity in the right ear and Level VIII hearing 
acuity in the left ear.  Pursuant to these findings, the RO 
assigned the 10 percent disability evaluation that the 
appellant contends is insufficient.  Diagnostic Code 6100.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support an initial 
evaluation in excess of 10 percent for his bilateral hearing 
loss.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under Diagnostic Code 6100, a 10 percent evaluation is 
assigned where hearing is at Level II for one ear and Level 
VIII for the other.  Under the current regulations, a 10 
percent rating is yielded by the March 2002 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of 10 percent for his bilateral hearing loss.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's bilateral 
hearing loss has presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
hearing loss, nor has he required any extensive treatment.  
The appellant has not offered any objective evidence of any 
symptoms due to the bilateral hearing loss that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

Because this is an appeal from the initial rating for the 
hearing loss disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability under the rating 
schedule and, therefore, does not support the assignment of a 
staged rating for that disability.

The findings needed for an initial evaluation in excess of 10 
percent have not been demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
the appellant's bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (2001).

II.  Service connection claims

Review of the appellant's service medical records reveals 
that the appellant underwent an entrance physical examination 
in July 1958; it was reported by the appellant that he wore 
glasses.  The examining physician indicated the presence of 
defective vision.  The need for glasses since childhood for 
correction of myopia was noted on various subsequent reports 
of periodic medical examinations.  The appellant underwent an 
eye examination in January 1979; no abnormalities other than 
refractive error were found.  In his report of medical 
history completed in October 1979, the appellant denied 
dizziness or fainting spells and eye trouble.  On physical 
examination, the appellant's eyes and neurological function 
were normal.  The examiner noted defective visual acuity in 
each eye, but no other eye defect.  

The appellant has submitted a letter from a private doctor, 
an internist, dated in August 2001.  In the letter, the 
physician states that the appellant had complained of gait 
instability on a fairly frequent, although somewhat 
intermittent basis.  On physical examination, the appellant's 
gait had been steady.  The internist noted the presence of 
bilateral hearing loss and rendered a clinical impression 
that included questionable vestibular pathology leading to 
gait instability.

Review of the appellant's VA outpatient treatment records, 
dated from October 2001 until January 2002, reveals that the 
appellant was initially evaluated in October 2001.  He 
complained of pain in his legs, knees and feet.  It was noted 
that there was arthritis in the knees mainly and that the 
appellant felt unstable due to pain.  On the review of 
systems, the appellant was noted to have good vision with 
glasses. There were no headaches, dizziness or seizures 
reported.  On physical examination, the appellant was 
ambulatory.  His pupils were equal, round and reactive to 
light; his lids and conjunctiva were normal.  Neurological 
testing was normal.  The appellant's gait was normal.  The 
clinical assessment included no mention of any vertigo.  

The appellant underwent a VA eye consultation in November 
2001.  He reported that his visual acuity had decreased.  He 
said that he had no pain or problems, but he did complain of 
photophobia.  He also reported having had right cataract 
surgery in June 1992, and left cataract surgery in March 
1996.  The appellant denied any history of glaucoma.  After 
examining the appellant's eyes, the consulting physician 
rendered a clinical assessment of no diabetic eye 
complications and bilateral pseudophakia.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be awarded for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

After careful review of the pertinent evidence of record, the 
Board finds that the competent medical evidence of record 
does not establish a current diagnosis of any vertigo.  The 
service medical records do not include any mention of 
complaints of, treatment for, or diagnosis of vertigo.  The 
post-service medical records do not establish a diagnosis of 
vertigo.  While appellant's private physician has rendered an 
impression of "questionable vestibular pathology leading to 
gait instability," the Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Furthermore, there is no documented 
medical observation of any gait instability, including by the 
private physician.  

Thus, the claims file does not contain competent medical 
evidence to the effect that the veteran currently suffers 
from a diagnosed disability stemming from some vestibular 
pathology.  There is no current clinical evidence of, or 
diagnosis of vertigo.  

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences various symptoms that 
are causally related to his more than twenty years in the 
military.  The Board is also cognizant of the veteran's own 
statements to the effect that he currently experiences 
vertigo that is causally related to his service-connected 
hearing loss and/or tinnitus.  However, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter requiring medical 
expertise, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Absent a current diagnosis indicative of disability due to 
vertigo, the preponderance of the evidence is against that 
claim.  With the absence of a current diagnosis of the 
claimed disorder, the evidence cannot establish a causal 
connection between the claimed disorder and service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the appellant's claim for 
service connection for vertigo should be denied.

Turning to the appellant's claim for vision loss, the Board 
notes that, in the absence of some event of trauma, 
refractive error shown on examination is not a disability for 
which compensation benefits may be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9; See e.g., Browder v. Brown, 5 Vet. App. 268 
(1993).  The medical evidence of record indicates that the 
appellant did wear corrective lenses at the time of his 
entrance into service, as well as at separation, and that he 
currently wears eyeglasses.  The appellant was described in 
the VA note of October 2001 as having good vision with 
glasses.  However, since the defective vision is attributable 
to refractive error, the current defective vision does not 
amount to a disability for which compensation benefits may be 
paid.  38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992).  Nothing in the current record 
attributes the appellant's refractive error (myopia and 
presbyopia) to acquired pathology such as trauma, including 
any incident of service.

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence that the appellant 
could submit, refractive error (including myopia and 
presbyopia) cannot be recognized as chronic acquired eye 
disorders or disabilities under the law for VA compensation 
purposes.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As for the appellant's cataracts, service medical records 
contain no findings or diagnoses of cataracts, nor was any 
such eye disorder demonstrated until more than twelve years 
after the appellant's separation from active duty.  There is 
no competent medical evidence of any nexus between the 
appellant's current bilateral pseudophakia and his active 
service.  While it is apparent that the appellant did suffer 
from bilateral cataracts after service, the medical evidence 
of record does not establish the existence of any 
relationship between the origin and/or severity of those 
cataracts and military service.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's visual 
disorders are not related to his military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for vision loss.  As such, the evidence is 
insufficient to support a grant of service connection for 
vision loss.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for vision loss.  Because the 
preponderance of the evidence is against the service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for service connection 
in an October 2001 RO letter (prior to the April 2002 rating 
decision at issue), as well as the discussion in the 
Statement of the Case (SOC).  The appellant was notified of 
the information necessary to substantiate his claim for a 
higher rating for hearing loss in the November 2002 SOC.  He 
was also told that he needed to ensure that all pertinent 
evidence was submitted.  He was informed as to what was 
required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice concerning increased ratings prior to the issuance of 
the April 2002 rating decision.  Although all required 
notices were not provided until after the RO adjudicated the 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical records.  The 
appellant was afforded VA medical examination.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

In May 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the appellant's bilateral hearing loss is denied.

Service connection for vertigo is denied.

Service connection for vision loss is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

Under current law and regulation, a Supplemental Statement of 
the Case (SSOC) will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case (SOC) or 
the most recent SSOC has been issued, when a material defect 
in the SOC or a prior SSOC is discovered, or when, for any 
other reason, the SOC or a prior SSOC is inadequate.  If the 
SOC or any prior SSOCs were prepared before the receipt of 
the additional evidence, an SSOC will be furnished to the 
appellant and his or her representative unless the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue or issues on 
appeal.  38 C.F.R. § 19.31.

In this case, it is clear that additional pertinent medical 
records were received after the issuance of the SOC in 
November 2002, namely the report from a VA medical 
examination conducted in September 2004, and VA inpatient and 
outpatient medical records dated from October 2002 to October 
2004.  The Board notes that the September 2004 medical 
examination report contains information relating to the 
appellant's diabetes and to the etiological relationship 
between any hypertension and his diabetes.  In addition, the 
VA treatment records reflect treatment for cardiac conditions 
and for COPD.  The record discloses, however, that no SSOC 
that addresses this additional evidence has been issued.  The 
remedy for such an occurrence is to remand this matter to the 
RO for appropriate procedural compliance, specifically the 
issuance of a SSOC in accordance with the provisions of 
38 C.F.R. §§ 19.31, 19.37, 20.302.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board notes that the service medical records include the 
results of pulmonary function testing conducted while the 
appellant was in service, in October 1979, and after service, 
in October 2001.  The Board further notes that no medical 
opinion of record has discussed the results of either set of 
tests, nor have the results been analyzed for clinical 
significance, etiology or onset date.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his remaining claims and of what part of 
such evidence he should obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  The veteran should also be 
told to submit any pertinent evidence in 
his possession that has not been 
previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in August 2001 
should be identified and obtained.  In 
particular, all clinical records from VA 
facilities in Oklahoma should be 
associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders, imaging reports, 
pulmonary function testing, laboratory 
reports and all other information.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any respiratory disorder or 
hypertension since service, as well as 
diabetes since August 2001, including Dr. 
Robertson.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims on 
appeal.  The re-adjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations, 
including Fenderson v. West, 12 Vet. App. 
119 (1999).  (If any additional 
development, such as the scheduling of a 
pulmonary examination, or the obtaining 
of a medical nexus opinion, is necessary 
to adjudicate any issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.)

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


